Citation Nr: 0704738	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1969 to January 
1974.


FINDINGS OF FACT

1.  The veteran served in Panama during active service.

2.  Diabetes mellitus, type II, is first shown more than one 
year after the veteran's separation from active service, and 
is not shown to be related to that service.

3.  Hypertension has not been linked to service, a period of 
one year following service, or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, and is not presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Hypertension was not incurred during active service or as 
a result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Diabetes Mellitus, 
Type II, and Hypertension

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2006); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
may include service in the waters offshore and service in 
other locations.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).  
Further, the Department of Defense has provided Department of 
Veterans Affairs (VA) an inventory regarding Agent Orange use 
outside of the Republic of Vietnam and Korea.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2006).  Type 2 diabetes 
was added to the list of disabilities associated with 
exposure to certain herbicide agents, effective July 9, 2001.  
See 66 Fed. Reg. 23166 (May 8, 2001).

The veteran contends that he currently suffers from diabetes 
mellitus as a result of in-service exposure to herbicides 
while serving as an Army medic in Panama during the period of 
December 1971 to January 1974.  In this case, the veteran did 
not have service in the Republic of Vietnam and he has not 
asserted that he served in Vietnam.  The veteran's service 
personnel records do show that he was in Panama between 
December 1971 and January 1974.  However, based on the 
current Department of Defense findings, there were no 
instances of herbicide use in Panama while the veteran was 
there.  The record also reflects that the regional office 
(RO) took steps to confirm the veteran's exposure to Agent 
Orange while in Panama and was unable to do so.  Therefore, 
the veteran is not entitled to presumptive service connection 
for diabetes as secondary to herbicide exposure.

While the veteran has submitted numerous articles that 
suggest that Agent Orange may have been used in testing in 
Panama during the period of time he was stationed there, this 
evidence does not show that the claimant was in fact exposed 
to Agent Orange at Panama between December 1971 and January 
1974.  

There is no question about an association between Agent 
Orange and diabetes mellitus type II, as the Secretary has 
now determined that diabetes mellitus type II is a 
presumptive illness that can result from exposure to 
herbicides.  The key issue in this case is whether the 
veteran was personally exposed to herbicides while in service 
in Panama.  Based on the veteran's testimony and assertions, 
and that of his spouse, the veteran has apparently assumed 
that he was exposed because he has discovered that there were 
cases reported where individuals were exposed to herbicides 
in Panama and because there have been reports of use of 
herbicides in the area where he was located.  He has not 
recited a specific incident of exposure, but instead only 
assumes that he was exposed because he and his spouse 
observed various aircraft spraying a substance over areas 
when the veteran was present.  In short, the veteran has 
suggested that he was exposed because there have been reports 
of use of Agent Orange in Panama, but he has provided no 
specific details of his own personal exposure.  The Board of 
Veterans' Appeals (Board) finds that this lack of specificity 
and absence of any evidence regarding the veteran's own 
personal exposure to herbicides is significant.  In other 
words, the preponderance of the evidence is against the claim 
in this respect.  He did not suffer an in-service event or 
injury to which current disability can be linked.  Absent 
evidence of exposure, or service in recognized areas and 
times of actual exposure, the Board may not make any 
presumption about service incurrence.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303, in addition to presumptive 
service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service medical records do not reflect complaints or 
treatment of diabetes during service.  In addition, there is 
no evidence of such complaints or treatment within one year 
following service.  In fact, the record reflects that 
diabetes mellitus was not diagnosed until many years after 
service.  The competent medical evidence of record clearly 
documents that the veteran currently suffers from type II 
diabetes mellitus, however, none of the competent medical 
evidence of record shows that the veteran suffers from 
diabetes mellitus that is etiologically related to disease, 
injury, or events during his active service or that was 
incurred within one year after his separation from active 
service under 38 C.F.R. §§ 3.307, 3.309 (2006); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).  

In addition, although the Board has given consideration to 
the possibility of attaching greater weight to the veteran's 
contentions about some relationship between his diabetes and 
service because of his background as an Army medic, there is 
no indication that the veteran has had any special training 
or education that would permit him to render an opinion as to 
whether his diabetes was likely due to exposure to 
herbicides.  Thus, on this record, the Board must conclude 
that his opinion is essentially that of a layperson, and is 
entitled to little or no weight on the issue of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the statement of the veteran's spouse is also of 
minimal probative value as to the question of medical 
causation.  

In summary, the Board finds that in comparing the lack of 
relevant findings in service or within one year of service, 
the lack of a diagnosis of diabetes mellitus, type II until 
many years after service and the Department of Defense's 
inability to confirm the use of herbicides in Panama or 
veteran's personal exposure to herbicides on the one hand, 
with the articles and statements of the veteran and his 
spouse on the other, the Board finds the former to be far 
more probative and persuasive, and that a preponderance of 
the evidence is therefore against a direct relationship 
between the veteran's type II diabetes mellitus and service, 
or a period of one year following service.  As the Board 
finds that the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for diabetes mellitus is 
also not warranted on a direct basis.

The Board would further note that since it has determined 
that service connection is not warranted for diabetes 
mellitus, type II, the additional claim of service connection 
for hypertension as secondary to service-connected disability 
under 38 C.F.R. § 3.310 (2006) would not succeed as diabetes 
mellitus is not a service-connected disability.  

The Board additionally notes that the preponderance of the 
evidence is also against the claim for service connection for 
hypertension as related to service or a period of one year 
following service, as there is no medical evidence linking 
hypertension to service or a period of one year after 
service.  There were no complaints or treatment of elevated 
blood pressure in service or within one year of separation.  
Thus, the Board finds that a preponderance of the evidence is 
also against the claim for service connection for 
hypertension as related to service or to a period of one year 
following service.




II.  Veterans Claims Assistance Act of 2000

The Board further notes that the veteran's claims have been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects the veteran has been 
advised of the evidence necessary to substantiate his claims.

First, prior to the initial denial of the claim in December 
2003, the veteran was furnished with a May 2003 letter that 
outlined the evidence necessary to substantiate the claims, 
and the respective obligations of the VA and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In a March 2006 letter, the veteran was also advised of the 
bases for assigning ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the May 2003 VCAA notice letter did not specifically 
request that the appellant provide any evidence in his 
possession that pertains to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated by the foregoing communication from the RO, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that the record contains numerous 
articles provided by the veteran in support of his claim that 
he was exposed to Agent Orange while in the Panama Canal 
Zone, thus indicating that he is clearly aware of the 
evidence needed to substantiate his claim for service 
connection and his obligation to produce such evidence.  

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  As was noted previously, the 
record also reflects that the RO took steps to confirm the 
veteran's exposure to Agent Orange while in Panama and was 
unable to do so.

With the lack of relevant findings during or within one year 
of service, and the lack of confirmation of Agent Orange 
exposure, the Board also does not find that the VCAA requires 
that the veteran be furnished an etiological examination and 
opinion in this case.  See 38 C.F.R. § 3.159(c) (2006).  

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.


ORDER

The claim for service connection for diabetes mellitus, type 
II, is denied.

The claim for service connection for hypertension is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


